Citation Nr: 1642757	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  04-16 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs educational assistance benefits in the calculated amount of $13,814.80 was properly created. 


REPRESENTATION

Appellant represented by:	Donald Hill, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the amount of $13,814.80.  The Veteran subsequently perfected an appeal as to the validity of that debt.  Jurisdiction was transferred during the pendency of the appeal to the RO in Manila, the Republic of the Philippines.

In May 2010, the Board determined that an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created and remanded the issue of waiver of recovery of any properly created overpayment for the issuance of a Statement of the Case.  

The Veteran appealed the portion of the May 2010 Board decision finding that a debt was validly created to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the portion of the Board's decision that found that an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created and remanded the claim to the Board for further proceedings.  In light of the decision below, the issue of waiver of recovery of any properly created overpayment waiver of recovery of any properly created overpayment is moot.

In a May 2014 decision, the Board dismissed the matter of whether there was clear and unmistakable error (CUE) in the May 2010 Board decision as that decision was not final as it was appealed by the Veteran to the Court and was vacated.  

In a May 2015 separate Board decision, the Board remanded the matter on appeal.  The Board remanded this case again in April 2016.  




FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to achieve a Bachelor in Agricultural Technology (BAT).

2.  For the period of June 3, 2002, through June 6, 2003, the Veteran received educational assistance benefits administered in the amount of $13,814.80 based on his enrollment at RMTU.

3.  An investigation conducted by the Manila RO determined that a fraud scheme was perpetuated by the 60 Veterans enrolled at RMTU, including the Veteran that is the subject of this decision. 

4.  An investigation conducted by the VA Office of Inspector General (OIG) in San Francisco also determined that a fraud scheme was perpetuated by all 60 Veterans enrolled at RMTU, and that the fraud resulted in these students collecting VA educational assistance benefits even though they were not really attending classes. 

5.  There is insufficient evidence of record that would meet the requirements of the Court to conclude that the Veteran was paid for classes that he did not to attend. 

6.  The charged indebtedness in the amount of $13,814.80, was not validly created. 


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $13,814.80, is not valid.  38 U.S.C.A. §§ 3002, 3011 (West 2014); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Issues

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's attorney asserts that VCAA applies.  However, the Court has held that the VCAA notification procedures do not apply in waiver cases.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  Nonetheless, the Veteran's claim is being granted.  
As will be discussed in greater detail below, the RO's finding that the Veteran owed a debt of $13,814.80 is the result of investigations conducted by the RO in Manila, Philippines, and subsequently the VA OIG in San Francisco, California, of the enrollment of 60 Veterans at RMTU in the Philippines.  As a result of these investigations, both the Manila RO and the OIG in San Francisco determined that these 60 Veterans were not regularly attending classes, but were, instead, receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors. 

The RO in Muskogee, Oklahoma, which has jurisdiction over claims involving educational assistance, subsequently advised each of the 60 Veterans that overpayments had been created as a result of these findings, including the overpayment of $13,814.80 that is the subject of this decision. 

As noted on the title page, the Veteran is represented by a private attorney, Mr. Donald Hill.  The record reflects that Mr. Hill is also representing at least 29 other Veterans who were found to have overpayments as a result of this investigation, and Mr. Hill has asked on several occasions to have all 30 claims consolidated in a manner similar to class action lawsuits.  However, the Board has no authority to consolidate appeals in this manner, and, in fact, each individual case must be considered by Veterans Law Judges in the order in which the case was placed on the docket.  38 U.S.C.A. § 7107 (West 2014).  Mr. Hill has been advised of this fact in several letters from the Principal Deputy Vice Chairman of the Board, and the Board reiterates this statutory requirement herein.  Accordingly, this decision addresses only the appeal of the Veteran listed on the title page, and the appeals of the remaining 29 Veterans represented by Mr. Hill will be the subject of separate decisions.

Mr. Hill is also advised that, pursuant to 38 C.F.R. § 20.1303 (2015), decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts particular to each case in light of the applicable law and regulations.  Thus, the outcome of this individual appeal has no precedential value as to the appeals of the other 29 Veterans he represents.

The Board also notes that, on numerous occasions, Mr. Hill has made single submissions of evidence and argument on behalf of all 30 Veterans that he represents. These submissions included protected information specific to individual Veterans, such as VA claims numbers and social security numbers.  Mr. Hill was asked by the Principal Deputy Vice Chairman of the Board in several letters to stop making such submissions, as they placed the Board at risk of violating the Privacy Act, 5 U.S.C.A. § 552a (West 2014), and VA regulations prohibiting disclosure of personal information to persons other than a claimant and his/her representative.

Mr. Hill has responded to the Board's requests by submitting signed "waivers" from each of the 30 Veterans he represents in which they expressly indicated that they do not object to having their personal information included in the claims files of the others.  On behalf of his clients, Mr. Hill has also expressly authorized VA to associate his submissions with the claims files of each of the Veterans he represents, even if those submissions include the VA claims numbers and social security numbers of the other Veterans. 

The Board takes very seriously the requirements of the Privacy Act, 5 U.S.C.A. § 552a  and the responsibility of VA to protect the personal information of all veterans and their dependents.  However, in light of Mr. Hill's letters specifically authorizing the sharing of the personal information of the 30 Veterans he represents, and the specific signed waivers completed those Veterans, the Board finds that the concerns of the Privacy Act, 5 U.S.C.A. § 552a, and similar VA regulations have been appropriately addressed in this instance, and that no violation of the law or the Veterans' privacy rights will occur by accepting Mr. Hill's submissions.

The Board has considered Mr. Hill's frustration in that the names of individuals interviewed at RMTU remain redacted in the documents he received from the RO.  However, as explained in an April 2005 letter from the Muskogee RO, the names of Veterans were withheld under exemptions set forth under 5 U.S.C.A. § 552(b)(3) (West 2014) and 38 U.S.C.A. § 5701(a), (f) (West 2014), which bars disclosure of their names and addresses.  The RO also indicated that the names and job titles of witnesses involved in the investigation were withheld under exemptions set forth in 5 U.S.C.A. § 552(b)(7), and that VA does not generally disclose the names of witnesses involved in an investigation.  The RO advised Mr. Hill that, if he disagreed with its decision to provide only redacted copies of these documents, he was free to appeal the matter to the VA Office of the General Counsel.  He was provided appropriate contact information for that office.

The Board believes that the Veteran is not prejudiced by VA's decision to provide only redacted copies, as he and Mr. Hill are well aware that the individuals interviewed during the course of the investigation included staff members, faculty, and students of RMTU.  As to those Veterans involved in the investigation who are not represented by Mr. Hill, VA is precluded under the Privacy Act from revealing their identities or other personal information. 

Valid Debt

In a VA Form 22-1999, Enrollment Certification, which was signed in May 2002, the Veteran reported that he was enrolled full-time for his first semester at RMTU.  He noted that the semester began June 3, 2002, and that he was pursuing a BAT.  Thereafter, he submitted Enrollment Certifications for the second and summer semesters of the 2002-03 school year; the Veteran indicated that the summer semester ended on June 6, 2003.  Each Enrollment Certification was signed by an official of the RMTU Office of Campus Registrar.

The record reflects that the Veteran received basic educational assistance benefits under the provisions of Chapter 30 for each of the semesters that he reported being enrolled at RMTU, between June 3, 2002, and June 6, 2003, and the RO calculated the total amount of assistance benefits administered during this period as $13,814.80. 

During the first semester of the 2002-03 school year, on October 23, 2002, the RO in Manila conducted a routine on-site Education Compliance Survey at RMTU.  The audit examined school records associated with 10 percent of the veteran-student population.  Of the 6 records examined, there were discrepancies found in all of these records.  The primary contact at RMTU for this survey was the Registrar Clerk.  She made available the records of the randomly selected students, which consisted of individual envelopes for each student containing personal interview forms, immigration papers, Certificates of Honorable Discharge, and records from previous or secondary schools.  No other documents such as school curriculum, enrollment forms, or adding/dropping of subject forms were found inside. 

In the October 2002 Education Compliance Survey Report, it was determined that RMTU had failed to maintain accurate or complete records of enrollment for VA beneficiaries-students, and that significant discrepancies were found in the records that were reviewed.  For example, some students had no addresses listed other than post office box addresses, and others had addresses at locations of such distance that it raised questions as to regular attendance at any of the campuses of RMTU.  Although no overpayments were found based on the available school records presented, it was noted that it might be necessary to conduct a more extensive compliance survey at a later date, including class checks to monitor actual class attendance of the students. 

In February 2003, the RO in Manila conducted a more extensive Education Compliance Survey at RMTU in which the records of all veteran-beneficiary students were reviewed.  The survey began at the San Marcelino Campus by interviewing the Chancellor of RMTU, who reported that the veterans had established their own school club on campus called the "U.S. Veteran Students Organization."  He indicated that they were allowed to have their own "Vet-Park" inside the campus where they often met, and that they had donated several garbage bins located throughout the campus.

On the first day of the survey, two veteran-students, including the Veteran that is the subject of this decision, came to the Registrar's Office after apparently being informed of the survey by the Chancellor.  One of the students indicated that he was president of their student organization, and that they had a number of questions about the survey.  Due to time constraints, they were asked to write their questions down so that they could be answered later.  During the conversation, both students reported that their organization had donated the new steel filing cabinet in the Registrar's office to help the clerk in safekeeping records. 

The compliance survey continued at the Registrar's office of the Porac Botolan Campus of RMTU, where additional student records were reviewed.  In reviewing the records, significant discrepancies were found, such as the following: the absence of final grades for certain courses or for entire semesters; different signatures or penmanship appearing on certificates of registration (the staff of the university reported that sometimes students' wives or classmates filled out the forms on their behalf); and indications that some students received credits consistent with only part-time enrollment even though they were receiving VA benefits for full-time enrollment.  Discrepancies were reportedly found in all 60 Veteran students' records. 

As a result of these findings, the Manila RO subsequently conducted a field investigation, which involved eleven Manila employees, including eight field investigators, the head of the Field Section, and two Educational Compliance Survey Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, they interviewed 39 individuals, including RMTU administration officials, professors, veteran students, and non-veteran students. 

Depositions from various professors and administration officials confirmed that the veteran-students donated supplies to the school and to their instructors, and also paid for various class projects.  The Chancellor of the San Marcelino Campus indicated that the veteran-students had donated money to their school, and that 50 percent of this had been distributed to teachers as "incentive" awards."  Various instructors and non-veteran students also indicated that the veteran-students were not required to actually attend classes, and some non-veteran students complained of this fact, indicating that they would be penalized for not attending, while the veteran-students were still given passing grades in return for their donations. 

Some students and faculty indicated that the veteran-students often came to class lectures only once or twice a week, and others indicated that many of the veteran-students never attended classes.  For example, one non-veteran student reported that he had never seen any of the veteran-students actually attending class over a two-year period, and another non-veteran student admitted to having been "coached" to tell the VA investigators that the veteran-students had attended classes when, in fact, they had not.  One non-veteran student indicated that he had seen veteran-students attending classes for only one month in the 2002-2003 semester, and at no time since.

In these depositions, some instructors revealed that they did not personally verify the presence of the veteran-students in their classes, but, instead, relied on attendance sheets regularly submitted by a representative of the veteran-students.  Such was the case at both the San Marcelino and Porac Botolan Campuses.  Some of the instructors indicated that they either did not know whether the veteran-students actually attended classes, and some admitted that they were aware of the fact that the veteran-students did not attend many classes.  Instructors also gave various reasons for the different treatment accorded veteran-students over non-veteran students, such as language barriers, "humanitarian reasons," or the veteran-students already having advanced knowledge.  Some faculty members acknowledged that the veteran-students were only expected to act as financiers by providing monetary assistance to complete projects while the non-veteran students were expected to do the labor.  Several faculty members and non-veteran students reported that the non-veteran students were stringently held to the requirement of reporting to class five days a week, but that the veteran-students were not held to the requirement.  Some faculty members also admitted that he had been given cash incentives by the administration, which they were told came from donations by the veteran-students. 

At the San Marcelino Campus, a meeting was held with the veteran-students in which they were invited to make statements under oath. Several students became hostile, one accused VA of a "witch hunt," and another explained that they would only submit a joint written statement, and not offer testimony under oath.  In the joint written statement, which was signed by 17 veteran-students, including the Veteran that is the subject of this decision, they explained that the minimum attendance requirement was one hour of classroom instruction a week and/or three hours of laboratory time.  They also admitted that class leaders take the attendance by signature of each veteran-students at the Vet-Park and delivered the attendance sheet to professors, at which time they were given the class assignments. 

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require the veteran-students to regularly attend classes, but, instead, relied on class leaders to submit Attendance Sheets that contained the names of the veteran-students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their veteran-students were even present on campus.  All they knew and saw as to the Veteran students' attendance was when they observed the veteran-students gathering at Vet-Park, or the kiosk/canteen, in the case of the Porac Botolan Campus.  The Veteran students gave material and financial help to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA.  The scheme was found to have been happening for decades with one teacher disclosing that VA-beneficiary students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-veteran students admitted that the veteran-students had not been attending classes, which was contrary to the insistent claims of the veteran-students that they had.  The Veteran that is the subject of this decision was identified as one of the Veteran students that had not been attending classes. 

Following this investigation, in June 2003, a recommendation was sent to the Muskogee RO to create overpayments for each of the 60 Veterans who were the subject of the investigation.  In September 2003, the Veteran that is the subject of this decision, received a letter from the Muskogee RO advising him that he had been certified and paid educational assistance benefits for attending RMTU from June 3, 2002, through June 6, 2003, but that their findings indicated that he did not attend classes during that period.  His payments were stopped, which resulted in an overpayment in the amount of $13,814.80.  He was advised of his right to request a waiver of this overpayment.  The Veteran submitted a notice of disagreement in October 2003 in which he disputed the validity of the indebtedness. 

Thereafter, in February 2004, an agent of the Criminal Investigation Division of the VA Office of Inspector General (OIG) in San Francisco, California, completed a report regarding his review of the situation at RMTU.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on fourteen years of experience as a Special Agent with the OIG, some of which has been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations, and has also worked extensively in the Philippines on VA-related investigations.

Based on his review, the agent concluded that fraud was committed by the 60 Veterans who had attended RMTU, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved veterans.  However, based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that the Veteran students were listed as enrolled at RMTU, as full-time students, solely to collect VA benefits.  They never really attended classes, and would meet once a week at a location on campus to circulate attendance sheets for various classes they were enrolled in.  They would sign these sheets, and a representative would take them to the relevant professors.  The students were given mid-term and final exams, but these exams were given to a representative, and taken to the Vet-Park, where they would be answered collectively based on the "honor system."  All of the veterans would subsequently receive passing grades, and the school benefited from this system because the Veterans would pay for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' guilt included the following: the testimony of 13 professors/instructors plus the Dean of Agricultural Technology, who indicated that the veteran-students never attended classes; the testimony of seven non-veteran students and one veteran student that was not involved in the scheme, who all indicated that the veteran-students did not attend classes; and the testimony of non-veteran students, who indicated that the Veterans began attending classes regularly after the onset of the investigation by the Manila RO.  The agent also pointed to the joint statement signed by 17 of the veteran-students in which they asserted that they met the minimum requirement of 1 hour of classroom instruction per week and/or 3 hours of laboratory time for each subject.  The agent found that this statement was clearly contrary to the testimony provided by instructors and fellow students, but was indicative of their knowledge that classroom attendance was required. 

The agent also noted that a similar scheme was in place at Laney College in Oakland, California, and that scheme resulted in a loss of $6 million for VA.  The agent indicated that it was his belief that the scheme at Laney College was exported from the school in the Philippines, as there were many similarities beyond just the mechanics of the scheme, similar terminology, and the fact that the RMTU scheme had reportedly been going on since the 1980's.  Furthermore, several RMTU professors noted that, when the naval center was still active, they had many more veterans enrolled.  The agent noted that the students at Laney College had been sued in Federal Court under the Civil False Claims Act, and most of them paid double damages plus fines. 

In a December 2004 letter, a Special Agent in Charge of the Los Angeles OIG indicated that it had been asked to look into bribery charges made against D.B., an employee of the Manila RO, but had chosen not to pursue an investigation of the charges.  The Special Agent explained that the complainants were the same individuals who were the subject of the RMTU investigation, and that they had a strong motivation to discredit the VA investigators who uncovered their scheme.  It was noted that the San Francisco OIG had conducted an extensive review of the situation at RMTU, and had concluded that there was an "overwhelming" amount of the evidence indicating that those students had engaged in a fraudulent scheme.  For these reasons, the Special Agent concluded that their motivation, testimony, and thus, the entire allegation, lacked credibility.  The Special Agent further explained that D.B. was the lead investigator of the educational benefits fraud scheme because he had initially discovered it during the compliance survey, but he was not in charge of the field investigators, and had no authority over the outcome of the investigation.  The evidence collected of the scheme was obtained by eleven different field investigators, and D.B. had no authority over any of them.  Moreover, the management of the Manila RO was involved in planning the investigation from the outset, and he would have not have been able to exercise considerable influence over the outcome.  The Special Agent noted that, in his experience, bribes were typically solicited by individuals that had authority to affect some type of outcome, which was a scenario that did not exist here.  For these reasons, the Special Agent determined that the allegations lacked credibility and had been put forth in an attempt to obscure the issues and deflect the guilt of the involved veteran-students.

In support of his claim, the Veteran has a sworn affidavit, a copy of his official transcript of record from RMTU, Enrollment Certifications from RMTU, and a letter from the Registrar's office indicating that he had passed all classes.

The Veteran is challenging the validity of the overpayment in the amount of $13,814.80.  He essentially contends that he did regularly attend classes at RMTU, and that he never intended or took action to defraud the government by receiving educational assistance benefits to which he was not entitled.

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23) (2015).38 U.S.C.A. § 3002(3) (West 2014); 38 C.F.R. § 21.7120 (2015). A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23) (2015).

The Veteran had been previously determined to be eligible for Chapter 30 education benefits.  Therefore, he was entitled to a monthly benefit for the period of time he was enrolled in, and satisfactorily pursing an approved program of education.  38 U.S.C.A. § 3014 (West 2014); 38 C.F.R. § 21.7070 (2015).  The term attendance means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education.  38 C.F.R. § 20.7042(b)(2) (2015)

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c) (2015) . VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b) (2015).

In this case, investigations conducted by the Manila RO and the VA OIG in San Francisco revealed that 60 Veterans attending RMTU, including the Veteran that is the subject of this decision, were part of a scheme whereby they received passing grades in return for providing monetary donations and other gifts to the school, even though they did not regularly attend classes.  As determined by the OIG, this scheme was intended to allow the veteran-students to continue to receive VA educational assistance benefits based on their enrollment at RMTU.

The evidence of this scheme includes the testimony of professors and instructors, who indicated that the veteran-students never attended classes and were receiving passing grades in return for their donations; and the testimony of non-veteran students, who also indicated that the veteran-students did not attend classes, but still received course credit in return for their donations.

As noted, the Veteran reported to the Registrar's office on the second day of the investigation.  It was noted in the Summary of Interviews of RMTU Administration Staff, Faculty Members, and Students that the Veteran introduced himself as "the leader of the group of VA students," and appeared involved in crafting the joint statement provided by 17 of the veterans.  With regard to this joint statement, the Veteran stated in his January 2007 sworn affidavit that the second page of the joint statement was fraudulently created and that the signatures provided on the back of this page were made from a copy of signatures from the original page one of the joint statement.  However, the Board notes that the names do not appear in the same order as on first page of the joint statement and a number of the signatures on the first page overlap each other in such a way as to make it impossible to move the order around.  Similarly, the signatures on the second page have their own patterns of overlap, thereby lending support to the fact that they were not reproduced by the Manila RO.  

Nonetheless, the Veteran asserts, and the Board acknowledges, that none of the investigation documents or depositions contained any express notation that the Veteran did not attend classes.  A copy of the Veteran's transcript for the 2002-03 academic year, and based on the coursework taken, reveals that a number of his teachers were deposed in May 2003.  For example, the Veteran's transcript reflects that he took English I during his second semester, and a deposition with the English I teacher contains an admission that the veteran-students did not attend any regular class and were provided take-home modules and examinations to complete.  Similarly, teachers of the Veteran's summer courses, Post Harvest Technology and Farm Business Management, both stated that the veteran-students were not required to attend class.  The teacher of the latter course could only recall the names of those veteran-students tasked with submitting the attendance sheets for the veteran-students taking the course.

The Veteran's attorney asserted that one or more of the employees of the Manila RO insinuated to the Veteran students and faculty of RMTU that they were open to bribes, and that it was only the failure to pay such bribes that resulted in the findings of the RO's investigation.  In support of this assertion, he has submitted statements from several of the veteran-students, including the Veteran that is the subject of this decision.

The Board previously concluded in May 2010 that the Veteran's assertions that he did, in fact, attend courses at RMTU lacked credibility in light of the testimony provided by the faculty members, other veteran-students, and non-veteran students at that school, and the findings of both the Manila RO and OIG.  It was noted that the findings of the Manila RO and the OIG that the practice of the veteran-students not having to attend classes was widely known and had been routine practice for many years at that university.  The investigation of the Manila RO also specifically identified this Veteran as one of the 60 who participated in this scheme.  Moreover, the Board noted that it appeared from the February 2003 Compliance Survey Report that the Veteran was in fact involved in this scheme, as evidenced by his presence at the Registrar's office on the second day of the investigation.  Additionally, it was noted in the Summary of Interviews of RMTU Administration Staff, Faculty Members, and Students that the Veteran presented himself as "the leader of the group of VA students;" and appeared involved in devising the joint statement provided by 17 of the veterans.  Further, the Board observed that the depositions and other documents created as a result of the investigation were independently reviewed by the OIG in San Francisco, as well as statements of the veteran-students.  As noted, the OIG specifically found that fraud had occurred at RMTU.  Also, it was noted that the San Francisco OIG had conducted an extensive review of the situation at RMTU and had concluded that there was an overwhelming amount of the evidence indicating that those veteran-students had engaged in a fraudulent scheme.  

The Board acknowledged that in 2007, the Veteran's attorney submitted several statements signed and dated in March 2005 by instructors at RMTU stating, as a general matter, that they would never misreport a student's attendance and discussing the conduct of the investigation.  Specifically, these statements indicated that the RMTU faculty was told that their teaching licenses would be suspended if they failed to testify that the veteran-students were not attending classes.  Since the Survey Compliance Reports and attached depositions had been redacted for privacy reasons, the Board noted that it was unclear whether the 2007 statements were by the same individuals who were interviewed during the Manila RO investigation.  The Board also acknowledged that while the Veteran and his attorney had pointed to various documentation from RMTU in support of his appeal, including Enrollment Certifications and a transcript of passing grades, it was implicit in the scheme discovered by the Manila RO, and later confirmed by the OIG, that the veteran-students at RMTU received course credit in return for the donations and gifts that they provided the school.  Further, the Board concluded that while the Veteran and his attorney maintained that the Veteran attended classes and his attendance was accepted by the school as being adequate, the Veteran was not in attendance under the regularly prescribed standards of RMTU as contemplated by 38 C.F.R. § 21.7153(c) (2015).  Thus, the Board determined that the Veteran either knew or should have known that he was accepting education benefits for purposes other than what was intended as it is clear that the veteran-students were given preferential treatment at RMTU due to the financial benefits bestowed upon the institution and that the Veteran was not required to participate in his classes as a regular student to receive passing grades in classes for which he was enrolled at RMTU; thus, the debt of $13,814.80 was validly created. 

The Veteran and his attorney appealed to the Court.  The Court vacated the Board's finding with respect to its determination that the Board found that the overpayment of VA educational assistance benefits was properly created.  The Court noted that in the Board's finding that the Veteran participated in the purported scheme, the Board relied on depositions from teachers, who stated that they did not require strict attendance of veteran students generally, and the testimony of non-veteran students, who stated that the veteran-students did not attend class.  Throughout its decision, the Court noted that the Board referenced evidence concerning the veteran-students, but the Board failed to reference any evidence specific to the Veteran and his specific failure to attend class.  The Court indicated that the Board relied on the fact that the Veteran's enrollment certifications and transcripts were not completely consistent.  However, given that the RO's investigation revealed that RMTU failed to maintain accurate, current, and complete records of progress or grades for VA beneficiaries, the Court found that it was unclear why these inconsistencies in the Veteran's file demonstrated that he personally did not regularly attend classes at RMTU.  The Court indicated that the Board outlined an intricate "scheme" carried out by RMTU and confirmed by many instructors, but failed to demonstrate the Veteran's actual rather than inferred involvement, instead concluding that the participants in the scheme, including the Veteran either must have known, or should have known, that receiving VA benefits based on their enrollment at RMTU amounted to defrauding the government.  However, the Court emphasized that the Veteran's specific participation was not shown.  The Court acknowledged the Board's reference to the Veteran's appearance at the registrar's office with, but stated that the Board's description of that meeting did indicate in any way that the Veteran was not attending classes but rather suggested that this encounter established the Veteran's participation.  The Court also indicated that the Board reported that the Veteran was one of 17 students who signed a joint statement that class leaders would take attendance by signature and then deliver the attendance sheets to the appropriate teachers.  The joint statement also averred that "[t]he veterans attend[] class lectures as required by the curriculum and or instructors," the veterans "all meet t[he] minimum requirement and even more than that," and that "[t]he minimum requirement [by the curriculum or instructors] is [one] hour of classroom subject[] instruction for one week per class, and/or [three] hours of laboratory time for each subject."  Even assuming that the joint statement was an acknowledgment by the Veteran that he did not follow RMTU's regular attendance sign-in procedures, the Court found it did not necessarily equate to an admission that he did not attend the required classes.

The Court concluded that the Board's statement of reasons or bases was inadequate for judicial review because its determination was not based on evidence specific to the Veteran, as the Board did not adequately explain how the evidence demonstrates that the Veteran personally did not attend classes in compliance with RTMU's attendance policy.  

The Board thereafter remanded the case in May 2015, noting that there was not substantial evidence specific to the Veteran that would permit a full and complete evaluation of the propriety of the creation of the overpayment.  The Board determined that additional information and evidence pertaining to the October 2002 and February 2003 VA Educational Compliance Surveys and May 2003 field investigation, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc., should be obtained, to include the Attendance Sheets identified in the depositions.  In addition, the Board requested that additional information and evidence associated with the VA's OIG investigation, as summarized in a February 2004 report, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc., also be obtained.  Any efforts to obtain these records, including any responses (negative or positive), were to be indicated.  Also, the Board indicated that a written statement from the OIG special agent author of the February 2004 memorandum or another appropriate individual if that special agent is no longer available should be obtained to address the specific discrepancies, behaviors, and/or other factors considered in making the determination that the Veteran in this case was involved in a scheme to defraud the government. 

Upon remand, none of the requested information was obtained nor was any reason for the non-compliance indicated other than the OIG failed to respond to the RO's inquiry.  There was no explanation for the failure to respond and no further action taken in compliance with the Board's remand to satisfy the Court directive.  The RO did not provide an explanation as to why "[n]o additional documentation, information, or evidence is attainable."  The Veteran's attorney in an October 2015 statement asserts that the supplemental statement of the case "falsely alleges" that the RO made an inquiry of the OIG's office for any new evidence as requested by the Board in its remand while the RO was aware that it had received notice from the OIG's office in an April 2014 email that there is no new evidence in the case.  The attorney attached a copy of the April 2014 email from the OIG to the Muskogee VARO indicated that all information pertaining to "this matter" was previously turned over to VBA approximately 10 years earlier.  Thus, in April 2016, the Board remanded this case again for the RO to comply with the directives of the Court and the Board.  Thereafter, no additional evidence was procured other than argument from the Veteran's representative.

In September 2016, correspondence was received from the Veteran's representative who argued that due to delay in this case, the Veteran has been deprived of the ability to contemporaneously gather evidence that would have been available to him in 2003, but not years later after RMTU had been closed, instructor witnesses have disbursed to unknown locations, and the RMTU administration documents having disappeared with the closing of RMTU by the Manila RO in June 2003.   The representative asserted that there is no new evidence to obtain at this point.  The representative also cited to other veteran-student cases which had been appealed to the Board and granted.  The representative maintained that the Veteran did attend the classes in question and the debt was not validly created.  The representative referred to statements by professors and classmates which indicated that the veteran-students attended classes.  The representative also indicated that the record didn't show that this Veteran made any inappropriate donations or bribes for a passing grade or to obtain a passing grade in any course.  The representative contended that the Veteran was deprived due process and that the staff of the Manila RO worked against him.  

The Board finds that given the fact that absolutely no action was taken in compliance with the Board's remands to satisfy the Court directives, there does not appear to be a reasonable possibility that any additional probative evidence can be obtained at this juncture.  The Court clearly indicated that the record, as it stands and as previously analyzed in detail by the Board, is insufficient to show the Veteran's specific participation in the fraudulent scheme including any lack of satisfactory classroom attendance.   Therefore, due to the lack of any further corroborating evidence sought pursuant to the Board's remands in order to satisfy the Court's directives, the Board finds the evidence specific to the Veteran insufficient to explain how he directly and personally participated in a scheme to clearly defraud VA.  The Board finds that there is clear evidence of fraud in this case as shown through the investigations; however, per the findings of the Court, the evidence is insufficient for the Board to conclude that this particular Veteran did not attend the classes for which he was paid.  Because such evidence is required by the Court to find the overpayment to have been validly created and this evidence apparently cannot be obtained despite repeated efforts and remands, the Board finds that it would be futile to continue to attempt to meet the Court's directives and thereby must conclude that that the overpayment was not validly created and grant the appeal. 


ORDER

The overpayment of Chapter 30 educational assistance benefits in the calculated amount of $13,814.80 was not properly created, and the appeal is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


